Shepley, C. J., orally.
— Can one part owner pay a particular bill, due from the vessel, and immediately maintain suit for a contribution against the other part owners ? If one can adopt such a measure, so can,the others; and if such suits may be maintained for expenses, so they may be for profits at the end of each trip; and thus the result might be a continued series of vexatious litigations, without having any tendency to adjust the general accounts between the parties. We think the law does not authorize suits of such a character.
No action by one part owner against another, growing out of such expenses and profits, can be sustained, except such as shall adjust all their respective claims together.
If no other mode can be agreed upon, the remedy is by ac*509tion of account. This is no new principle. It has often been announced. Sturtevant v. Smith, 29 Maine, 387; Pingree v. McGuire, 30 Maine, 508. Nonsuit.